DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus for providing a secure tension connection and a wind turbine comprising said apparatus, classified in F16B 5/0621 and F03D 13/10.
II. Claims 8-11, drawn to a tool for securing said apparatus, classified in B23P 19/067, B25B 21/00, and 23/00.
III. Claims 12-14, drawn to a method for providing a secure connection using said apparatus, classified in B23P 19/067, F16B 5/0621, and F05B 2260/30.
The inventions are independent or distinct, each from the other because:  
Inventions I and II are directed to related inventions, the first being an apparatus for providing a secure tension connection and the second being a tool which may be used for securing said apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Invention I is a fastening apparatus, comprising the structures of a fastener, lifting elements, and spacers (claim 1), the intended function of which is to hold two elements fastened together.  Neither this structure nor the function it performs is required by Invention II.  Invention II is a tool, comprising the structures of a multispindle and a distance sensor (claim 8), the intended function of which is to apply torque to the lifting elements of a fastening apparatus, such as Invention I.  While Invention II is configured to engage structure of Invention I, it does not itself comprise this structure.  Further, Invention I does not require the same multispindle and distance sensor structure, nor does it perform the same function of applying torque to a fastening apparatus (it being a fastening apparatus itself).  Therefore, while these two Inventions are capable of use together, they have materially different design and function, one being a fastening apparatus, and the other being a tool for manipulating such an apparatus.  In addition, while Invention II is claimed with the intended use of being used to secure the apparatus of Invention I, it is clear that this tool may be used on another materially different securing apparatus comprising lifting element which are capable of being driven the in same manner, and similarly, it is also clear that a materially different tool may be used to secure the apparatus of Invention I (for example a tool without a distance sensor, which is operated manually instead of through the use of a sensor).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification:  The inventions have substantially separate classifications; thus, it is clear that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search.  
Inventions III and II are directed to related inventions, the first being a method for providing a secure tension connection using a fastening apparatus and the second being a tool which may be used for securing said apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Invention III is a method of securing a connection by using (installing) a fastening apparatus, comprising the structures of a fastener, lifting elements, and spacers (claims 1 and 12), the intended function of which is to hold two elements fastened together.  Neither this structure nor the function it performs is required by Invention II.  Invention II is a tool, comprising the structures of a multispindle and a distance sensor (claim 8), the intended function of which is to apply torque to the lifting elements of a fastening apparatus, such as provided in Invention III.  While Invention II is configured to engage structure provided in Invention III, it does not itself comprise this structure.  Further, Invention III does not require the same multispindle and distance sensor structure, nor does it comprise structure to perform the same function of applying torque to a fastening apparatus.  Therefore, while the tool of Invention II may be used to perform the method of Invention III, they have materially different design and function, one being a method providing a fastening apparatus, and the other being a tool for manipulating such an apparatus.  In addition, while Invention II is claimed with the intended use of being used to secure an apparatus provided in Invention III, it is clear that this tool may be used on another materially different securing apparatus comprising lifting element which are capable of being driven the in same manner, and similarly, it is also clear that a materially different tool may be used to secure the apparatus provided in Invention III (for example a tool without a distance sensor, which is operated manually instead of through the use of a sensor).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification:  The inventions have substantially separate classifications; thus, it is clear that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention III is a method of securing a connection by using (installing) the fastening apparatus of Invention I, comprising the method steps of applying torque to the lifting elements, inserting spacers, and removing the lifting elements, however a materially different process may be done which uses Invention I, such as, for example, a process which does not remove the lifting elements after inserting the spacers, but rather leaves them in place (see Specification, pg. 5, ln 1-5).  Additionally, it is clear that the process of Invention III may be used on a product which is not used to secure two components of a wind turbine together, as is required by Invention I (claim 7).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification:  The inventions have substantially separate classifications; thus, it is clear that each invention has attained recognition in the art as a separate subject for inventive effort, and also requires a separate field of search.  Here, while some overlap in search categories is present, Invention I requires additional search categories relevant to wind turbine assemblies (such as F03D 13/10, for example), which are not required by Invention III, and Invention III would likely require additional search categories relevant to tools for providing torque for securing a fastening apparatus (such as B23P 19/067, for example), which are not required by Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745